NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 5-7 in the Amendment filed January 29, 2022 have been received and considered by Examiner.
Applicant’s amendments in the specification in the Amendment filed January 29, 2022 have been received and considered by Examiner. As discussed in the January 22, 2022 interview, these amendments are clarifying amendments of the originally disclosed subject matter, and therefore do not constitute new matter.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(a) rejection of claims 5 and 6 has been withdrawn due to Applicant’s amendments in claims 5 and 6 in the Amendment filed October 8, 2020.

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

wrapping the polymeric sheet so that the first portion adjacent a first side edge of the polymeric sheet overlaps and is stacked on the second portion adjacent a second side edge of the polymeric sheet. Close prior art such as USPN 7,244,483 disclose cushioning articles having interior cavities that are made from polymeric sheeting that may be inflated with a fluid, but do not teach or suggest forming the article via a process including a step of wrapping the polymeric sheet so that the first portion adjacent a first side edge of the polymeric sheet overlaps and is stacked on the second portion adjacent a second side edge of the polymeric sheet.
 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782